
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.13
Standard Agreement
Cliff Vesting
4-24-03



RESTRICTED STOCK
UNIT AWARD AGREEMENT


        This Restricted Stock Unit Award ("Award") is made this            day
of            2003 ("Date of Grant"), by Motorola, Inc. (the "Company" or
"Motorola") to            (the "Grantee").

        WHEREAS, Grantee is receiving the Award under the Motorola Omnibus
Incentive Plan of 2003, as amended (the "2003 Omnibus Plan");

        WHEREAS, the Award is a special grant of Motorola restricted stock
units; and

        WHEREAS, it is a condition to Grantee receiving the Award that Grantee
execute and deliver to Motorola an agreement evidencing the terms, conditions
and restrictions applicable to the restricted units.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the Company hereby awards
restricted stock units to Grantee on the following terms and conditions:

        1.     Award of Restricted Stock Units. The Company hereby grants to
Grantee a total of             (            ) Motorola restricted stock units
(the "Units") subject to the terms and conditions set forth below.

        2.     Restrictions. The Units are being awarded to Grantee subject to
the transfer and forfeiture conditions set forth below (the "Restrictions")
which shall lapse, if at all, as described in Section 3 below. For purposes of
this Award, the term Units includes any additional Units granted to the Grantee
with respect to Units, still subject to the Restrictions.

        a.     Grantee may not directly or indirectly, by operation of law or
otherwise, voluntarily or involuntarily, sell, assign, pledge, encumber, charge
or otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
restrictions.

        b.     Any Units still subject to the Restrictions shall be
automatically forfeited upon the Grantee's termination of employment with
Motorola or a Subsidiary for any reason, other than death, Total and Permanent
Disability or Retirement. For purposes of this Agreement, a "Subsidiary" is any
corporation or other entity in which a 50 percent or greater interest is held
directly or indirectly by Motorola and which is consolidated for financial
reporting purposes. Total and Permanent Disability is defined in Section 3(a)
below and Retirement is defined in Section 3(c).

        c.     If Grantee engages, directly or indirectly, in any activity which
is in competition with any activity of Motorola or any Subsidiary, or in any
action or conduct which is in any manner adverse or in any way contrary to the
interests of Motorola or any Subsidiary, all Units shall be forfeited. This
determination shall be made by the Compensation and Leadership Committee of the
Company's Board of Directors (the "Compensation Committee").

        The Company will not be obligated to pay Grantee any consideration
whatsoever for forfeited Units.

        3.     Lapse of Restrictions.

--------------------------------------------------------------------------------


        a.     Other than in the case of Retirement, the Restrictions applicable
to the Units shall lapse, as long as the Units have not been forfeited as
described in Section 2 above, as follows:

(i)Four (4) years from the Date of Grant (the "Restricted Period");

(ii)Upon a Change in Control of the Company (as defined by the 2003 Omnibus
Plan);

(iii)Upon termination of Grantee's employment by Motorola or a Subsidiary by
Total and Permanent Disability. "Total and Permanent Disability" means for (x)
U.S. employees, entitlement to long term disability benefits under the Motorola
Disability Income Plan, as amended and (y) non-U.S. employees, as established by
applicable Motorola policy or as required by local regulations; or

(iv)If the Grantee dies.

        b.     In the case of Retirement before the expiration of the Restricted
Period, the Restrictions shall lapse upon Retirement, as long as the Units have
not been forfeited as described in Section 2 above, as follows:

(i)If the Grantee Retires after the first year of the Restricted Period has
expired, the Restrictions will lapse as to 25% of the Units;

(ii)If the Grantee Retires after the second year of the Restricted Period has
expired, the Restrictions will lapse as to 50% of the Units;

(iii)If the Grantee Retires after the third year of the Restricted Period has
expired, the Restrictions will lapse as to 75% of the Units.

        c.     "Retirement" for purposes of this Agreement means:

(i)Retiring at or after age 55 with 20 years of service,

(ii)Retiring at or after age 60 with 10 years of service; and

(iii)Retiring at or after age 65, without regard to service.

        d.     If during the Restricted Period the Grantee takes a Leave of
Absence from Motorola or a Subsidiary, the Units will continue to be subject to
this Agreement. If the Restricted Period expires while the Grantee is on a Leave
of Absence the Grantee will be entitled to the Units even if the Grantee has not
returned to active employment. "Leave of Absence" means a leave of absence from
Motorola or a Subsidiary that is not a termination of employment, as determined
by Motorola.

        e.     To the extent the Restrictions lapse under this Section 3 with
respect to the Units, they will be free of the terms and conditions of this
Award.

        4.     Adjustments. If the number of outstanding shares of Motorola
Common Stock ("Common Stock") is changed as a result of stock dividend, stock
split or the like without additional consideration to the Company, the number of
Units subject to this Award shall be adjusted to correspond to the change in the
outstanding shares of Common Stock.

        5.     Dividend Equivalents. Upon the Company's payment of a cash
dividend with respect to its Common Stock, the number of Units shall be
increased by the number obtained by dividing the amount of dividend the Grantee
would have received had the Grantee owned a number of shares of Common Stock
equal to the number of Units then credited to his or her account by the closing
price of the Company's Common Stock on the last trading day before the date of
the dividend payment, as reported for the New York Stock Exchange—Composite
Transactions in the Wall Street Journal, Midwest edition. If a dividend is paid
in shares of stock of another company or in other property, the Grantee will be
credited with the number of shares of that company or the amount of property
which

2

--------------------------------------------------------------------------------


would have been received had the Grantee owned a number of shares of Common
Stock equal to the number of Units credited to his or her account. The shares or
other property so credited will be subject to the same Restrictions and other
terms and conditions applicable to the Units and will be paid out in kind at the
time the Restrictions lapse.

        6.     Delivery of Certificates or Equivalent. Upon the lapse of
Restrictions applicable to the Units, the Company shall, at its election, either
(i) deliver to the Grantee a certificate representing a number of shares of
Common Stock equal to the number of Units upon which such Restrictions have
lapsed, or (ii) establish a brokerage account for the Grantee and credit to that
account the number of shares of Common Stock of the Company equal to the number
of Units upon which such Restrictions have lapsed plus, in either case, a cash
payment equal to the value of any fractional Unit then credited to the Grantee's
account.

        7.     Withholding Taxes. The Company is entitled to withhold an amount
equal to Motorola's required minimum statutory withholdings taxes for the
respective tax jurisdiction attributable to any share of Common Stock or
property deliverable in connection with the Units. Grantee may satisfy any
withholding obligation in whole or in part by electing to have Motorola retain
shares of Common Stock deliverable in connection with the Units having a Fair
Market Value on the date the Restrictions applicable to the Units lapse equal to
the minimum amount required to be withheld. "Fair Market Value" for this purpose
shall be the closing price for a share of Common Stock on the last trading day
before the date the Restrictions applicable to the Units lapse as reported for
the New York Stock Exchange—Composite Transactions in the Wall Street Journal,
Midwest edition.

        8.     Voting and Other Rights.

        a.     Grantee shall have no rights as a stockholder of the Company in
respect of the Units, including the right to vote and to receive dividends and
other distributions, until delivery of certificates representing shares of
Common Stock in satisfaction of the Units.

        b.     The grant of Units does not confer upon Grantee any right to
continue in the employ of the Company or a Subsidiary or to interfere with the
right of the Company or a Subsidiary, to terminate Grantee's employment at any
time.

        9.     Funding. No assets or shares of Common Stock shall be segregated
or earmarked by the Company in respect of any Units awarded hereunder. The grant
of Units hereunder shall not constitute a trust and shall be solely for the
purpose of recording an unsecured contractual obligation of the Company.

        10.   Notices. Any written notice under this Award shall be deemed given
on the date that is two business days after it is sent by registered or
certified mail, postage prepaid, addressed either to the Grantee at his address
set forth below or to the Attention: Executive Rewards, Motorola, Inc., 1303
East Algonquin Rd, Schaumburg, IL 60196 (847) 576-5000. Any notice may be sent
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail or electronic mail) but no such notice
shall be deemed to have been duly given unless and until it is actually received
by the intended recipient. The Grantee and the Company may change the address to
which notices are to be delivered by giving the other party notice in the manner
set forth herein.

        11.   Governing Law. All questions concerning the construction, validity
and interpretation of this Award shall be governed by and construed according to
the internal law and not the law of conflicts of the State of Illinois.

        12.   Waiver. The failure of the Company to enforce at any time any
provision of this Award shall in no way be construed to be a waiver of such
provision or any other provision hereof.

3

--------------------------------------------------------------------------------


        13.   Actions by the Compensation Committee. The Compensation Committee
may delegate its authority to administer this Agreement. The actions and
determinations of the Compensation Committee or delegate shall be binding upon
the parties.

        14.   Plan Documents. The 2003 Omnibus Plan and the Prospectus for the
2003 Omnibus Plan are available at
http://myhr.mot.com/finances/stock_options/index.jsp or from Global Rewards,
1303 East Algonquin Road, Schaumburg, IL 60196 USA (847) 576-7885

        IN WITNESS WHEREOF, the Company has executed this Agreement in duplicate
as of day and year first above written.


 
 


--------------------------------------------------------------------------------

MOTOROLA, INC.
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Its:
 


--------------------------------------------------------------------------------

        The undersigned Grantee hereby accepts, and agrees to, all terms and
provisions of the foregoing Award. If you do not sign and return this Award you
will not be entitled to the Units.

--------------------------------------------------------------------------------

Signature    


--------------------------------------------------------------------------------

Print Name
 
 


--------------------------------------------------------------------------------

Social Security Number or
Commerce ID Number
 
 


--------------------------------------------------------------------------------

Address
 
 

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.13 Standard Agreement Cliff Vesting 4-24-03



RESTRICTED STOCK UNIT AWARD AGREEMENT
